Citation Nr: 1745218	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right shoulder condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a disability rating for status post right shoulder surgery (dominant) at 10 percent disabling.  The Veteran filed a timely notice of disagreement (NOD) in July 2011.

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In the Veteran's July 2011 NOD, the Veteran claimed that he was unable to work.  The RO sent the Veteran VCAA notice in August 2011 for a claim of individual unemployability, and requested that the Veteran provide a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In August 2011, the Veteran returned the VCAA acknowledgement letter, but did not provide the requested information.  The RO requested the information again in June 2014, but did not receive a response.  In a July 2014 letter to the Veteran, the RO informed the Veteran that it was denying the claim for individual unemployability as the Veteran did not file a notice of disagreement or perfect an appeal on this claim.  Therefore, the claim is not before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right shoulder condition warrants a higher rating than the 10 percent rating currently assigned. 

The Veteran was afforded a VA examination in May 2011.  The Board finds that this examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiner recorded the Veteran's range of motion, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination report is ambiguous on whether these levels of testing were done.  

Furthermore, more than six years has elapsed since the last VA examination and the Veteran's testimony reflects that his condition may have worsened in severity.  

Therefore, the Board concludes that a new VA examination is necessary to assess the current severity of the Veteran's right shoulder disability. 

The Veteran states that he receives all treatment for his right shoulder through the VA.  On remand, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in July 2011.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since July 2011 and associate them with the Veteran's electronic claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder condition.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




